Citation Nr: 0408031	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left elbow strain, with synovitis and ulnar neuritis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
chronic lumbosacral strain, currently evaluated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from November 1960 
to December 1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims at issue are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO has 
failed to inform him of the evidence needed to substantiate 
his claims, his rights and responsibilities under the VCAA, 
and whose ultimate responsibility it is in obtaining the 
supporting evidence.  As a consequence, his claims were 
certified to the Board without him being given appropriate 
notice of the evidence necessary to substantiate his claims, 
his rights and responsibilities under the VCAA, and VA's 
responsibilities under the VCAA.  And the Board, itself, 
cannot correct this deficiency; the RO must do this instead.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Additionally, a review of the record reveals that the 
veteran, perfected his appeal regarding his claims for 
increased disability evaluations for his lumbosacral strain 
and left elbow disorder in July 2002 via submission of a VA 
Form 9 (Appeal to the Board of Veterans' Appeals).   At that 
time, according to the VA Form 9, he requested a hearing at 
the RO, before a Veterans Law Judge of the Board of Veterans' 
Appeals.  Nevertheless, the veteran has not been afforded an 
opportunity for such a hearing.

The Board notes that VA medical records dated from January 
1999 through January 2001 are of record.  However, it is 
unclear from the evidence of record whether there are 
additional VA medical records available.  In this regard, the 
Board notes that the veteran submitted a June 2002 VA EMG 
report, but there is no indication the RO attempted to obtain 
any additional treatment records, which may have been 
associated with that report.  These records may contain 
important medical evidence or confirmation of earlier events.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before 
the AOJ, may constitute clear and unmistakable error....").  
As these records are relevant to the veteran's claim at 
issue, they must be obtained.

Furthermore, since the veteran filed his claim for a higher 
rating for his low back disability, the regulations governing 
the evaluation of spinal disorders were amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  
However, the veteran has not yet received a copy of the new 
rating criteria, nor has the RO considered these new criteria 
in evaluating the severity of his low back disorder.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) ("where 
the law or regulation changes after a claim has been filed or 
reopened but before . . . the appeal process has been 
concluded, the version most favorable to the appellant should 
and . . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.").  But see Kuzma v. 
Secretary of Veterans Affairs, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003) (Section 3(a) of the VCAA (codified at 
38 U.S.C.A. § 5103(a)) does not apply retroactively and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holiday v. 
Principi, 14 Vet. App. 280 (2001) are overruled to the extent 
they conflict with Supreme Court and Federal Circuit Court 
binding authority).

Also bear in mind that, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Thus, for any date prior to September 26, 2003, VA 
adjudicators cannot apply the revised regulations, only the 
former criteria.  

The veteran most recently underwent a VA examination in 
August 2000 in connection with his claim for a higher rating 
for his low back disorder, and the report of that examination 
does not include the objective clinical findings necessary to 
properly evaluate his low back disorder under the rating 
schedule, whether considering the former or revised criteria.  
As such, the Board needs more information to determine the 
extent of disability attributable to the service-connected 
low back disorder.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Likewise, the veteran also underwent a VA examination in 
August 2000 for his claim regarding his left elbow disorder.  
However, the report of that examination does not include all 
of the necessary clinical findings for a proper evaluation of 
his left elbow disorder, particularly in light of the June 
2002 EMG findings.  In this regard, the Board notes that the 
EMG report states that the study was abnormal and that there 
was no evidence of entrapment of the median and ulnar nerves, 
despite findings of diffuse sensory neuropathy.  Further, the 
August 2000 VA examination did not address whether the 
veteran had incomplete or complete paralysis of the ulnar 
nerve, including flexor contraction of the ring and little 
fingers, atrophy, loss of extension of the ring and little 
fingers, adduction of the thumb, or reduced wrist flexion.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, and 
8716.  Accordingly, he should be provided a VA orthopedic 
examination to obtain a medical opinion as to the severity 
and manifestations of his left elbow strain, with synovitis 
and neuritis.  See 38 U.S.C.A. § 5103A(d) (West 2002).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
of entitlement to increased disability 
evaluations for his low back and left 
elbow disorders.  The VCAA notification 
also must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claims, 
as well as his and VA's respective 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the complete records of the 
veteran's treatment at the Hampton, 
Virginia, VA Medical Center (VAMC) and 
the Richmond, Virginia, VAMC for the 
period January 2001 to the present.

3.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected low back disability 
under both the former and current 
versions of the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected low back disability.  Please 
also discuss the rationale of all 
opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his residuals of a low 
back injury, and identify all joint, 
muscular, and/or neurological residuals 
attributable to his injury in service.  
Report the range of motion measurements 
for his low back, as well as indicate 
what would be the normal range of 
motion.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Does the veteran 
have arthritis in his lumbar spine?  If 
he does, please discuss the extent and 
etiology of it.  Does he have ankylosis?  
If so, please also indicate the extent 
of it.  Describe any neurological or 
muscular impairment, as well, including 
whether there are objective clinical 
indications of radiculopathy or sciatic 
neuropathy.  Any indications the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Also schedule the veteran for another 
VA examination to ascertain the severity 
and manifestations of his service-
connected left elbow strain, with 
synovitis and neuritis, in accordance 
with the applicable rating criteria.  
Conduct all testing and evaluation needed 
to make this determination.  And the 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected left elbow 
disability and, if possible, attempt to 
reconcile the June 2002 EMG findings with 
the clinical findings upon examination.  
Please also discuss the rationale of all 
opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his left elbow strain 
with synovitis and neuritis, and should 
identify all joint, muscular, and/or 
neurological residuals.  Report the 
range of motion measurements for his 
left elbow, as well as indicate what 
would be the normal range of motion.  
Provide an objective characterization as 
to whether there is any pain, weakened 
movement, or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  If 
there is no pain, no limitation of 
motion and/or no limitation of function, 
etc., please indicate this, too.  
Describe any neurological or muscular 
impairment, as well, including whether 
there are objective clinical indications 
of incomplete or complete paralysis, 
such as flexor contraction, atrophy, 
adduction of the thumb, or reduced 
flexion or extension.  Any indications 
the veteran's complaints of pain or 
other symptomatology are not in accord 
with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Advise the veteran of the former and 
current criteria used to rate his low 
back disability.

6.  Also contact the veteran concerning 
his request for a hearing in his VA Form 
9.  Ascertain whether he still wants a 
hearing before a Veterans Law Judge (VLJ) 
of the Board and, if so, what specific 
type of hearing, e.g., a videoconference 
or travel Board.  If he still wants a 
hearing before a VLJ of the Board, 
schedule him for a hearing at the next 
available opportunity.

7.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




